Colony of Rhode Island etc. At a Court of Vice Admiralty held at Newport in sd Colony, On Monday the 27th Day of April A. D. 1747. The following Preparatory Examinations were taken, Before the HonWe Wm Strengthfield Esqr Dep: Judge.
Abel Michenen being sworn upon his Oath gave Answer to the following Questions. ■
Qn Where and by whom, was this Schooner brought into this Port taken.
Anr She was taken on or about the 2 ist day of March last past by Thos Fry Comr of the Sloop Charming Betty, and Robert Kilby Com1 of the Schooner Three Brothers, off Petiguavers in the Bite of Leogan.
Qn Was there any other Vessel in company.
Anr No.
Qn At the time of Capture, How many persons were there on board, and of what Nation.
Ar There was about Six or Seven, all French Men Saving One, who was a Dutch Man.
Qn Were those persons on board Mariners.
An They were all Save One, who was taken out of a Flag of Truce from Jamaica.
Qn At the time of yr first discovering said Schooner how was she standing
An She was standing between the Pettyguavers and Leogan
Qn Were the Papers delivered to the Judge all that were found on board said Schooner, without any fraud, Addition Subduction or Embezelment.
Ar Yes.
Qn What Burthen, and how how many Guns.
An About Sixty Tons, One Carriage Gun one Small Arm, and Case of Pistells, and a Small Sword.
Qn What did her Cargo consist off.
*405Anr Cheifly Sea coal, some Mohogany, and some pine boards.
Qn To which of the Privateers did you belong, and in what capasity did you Act.
Ar I was Master of the Charming Betty.
Abel Michenen
John Joseph Boissy, a Subject of the King of France, and Master of tahe Schooner brought in here as Prize. Upon his oath in Court gave answer to the following Questions
Qjl What knowledge have you of the Schooner sent into this Port as Prize by Cap* Fry and Robert Kilby.
Ar I Bought her at the Cape in the Month of July, and put her to Sea in October last past, And made Two Voyages a Sugar Draging Along the Coast, after which I fitted out as a Flag of Truce, to go to New Providence, and accordingly went there, where I arrived the Seventh of Dec* New Stile.
Q” Had you any Cargo on board yr Vessel when you Sailed from the Cape to New Providence and what.
Ar I had about Fourty five Casks of Rum and some Linnen
Q" What did you do with this Rum, etc.
Ar I was oblidged to Carreen my Vessel and sold it there.
Q_n Had you any Cargo on board yr Vessel at the time of yr being taken, what did it consist of and where did you take it on board.
Ar Yes, I had a Cargo on board which consisted of Coal, Plank, and some Rice, which I purchased at Providence.
Qn Did you take any French Prisoners on board yr Vessel at Providence, and where are they.
Ar Yes I took five. Three of which I Landed At Porta Pax, The other two was on board at the time of my being taken, wch were landed with my people.
Qn When did you arrive at Porta Pax.
Ar The Twenty first Day of March N. S.
Qn How long did you stay at Porta Pax.
Ar I tarried there Six days.
Qn At the time of your being taken where was you bound.
Ar I was bound to the Cape.
Q” Did you design to Porta Pax, at the time you left New Providence
At No, I forced in there by Violent winds for want of water, and also was chased by two Privateers.
Qn How many Mariners had you on board at the time you left the Cape.
Ar The whole number was Thirteen besides Prisoners.
Qn How many had you on board at the time you was taken.
Ar There was Six Mariners, two Prisoners and two Passengers.
*406Qn To whom does this Vessel and Cargo belong.
Ar The Vessel belongs to me, and the Cargo belongs to me, and some others. Viz4 Mr Carpe of the Cape.
J Boissy
Colony of Rhode Island etc. At a Court of Vice Admiralty held at Newport in the Colony afores4 on Monday the 28a1 of May A. D. 1747.
Present the HonWe Wm Strengthfield Esqr Dep: Judge The Court being opened. The Libel, Monition, etc. was read in Court.
Mr Botang was Sworn French Interpreter.
Mr Boissy’s Claim was read in Court and sworn to the truth of it.
Mr Charles Bowler comes into Court and Enacts and binds himself to pay Double Costs of Court as shall be awarded by this Court agreeable to Act of Parliament, in Case the Sloop S4 Ann be Adjudged Lawfull Prize.
C: Bowler.
The Court was adjourned untill two ó the Clock in the afternoon. And opened accordingly.
John Joseph Boissy being sworn in court made answer to the following Questions Viz4
Qn •were there any other things taken from you, or any other person, on board more than what is mentioned in the Claim by the Captains of the Privateers.
An Yes
Qn After you left New Providence, did you meet with any Privateers or English men of War and did you Pass Examination by them.
Ar I did not meet any Vessel till after I left Port ó Paix, when I left that Port, I mett with the Lenox Man of War Capt“ Laurence, bro4 me too and examined me, and discharged me. The next Vessel I mett with was the Mercury Privateer of S° Carolina, woh examined me also and dismissed me, and put Two French Prisoners on board of my Vessel.
Qj1 Was there any thing put on board of yr Vessel from the Mercury, by any of those Gent11
An There was a Chest of Cloaths put on board, by the Mercury Privateer, from a Gentn or Mr Dupree, who was a Hostage, of Capt“ Gradis who was CapU of the Mulin Man of War who had taken a Nanz Ship, and kept the Sa Mr Dupre as an Hostage for the Ransom money of sa Ship, which being paid the Sd Mr Dupree was by Captn Grade put on board the Mercury to be forwarded to Petty Guavers or the Cape, who was afterwards by the Captn of the Mercury put on board my Vessel, to be carried to the Cape, the above information I had from the Captain of the Mercury. The Sd Mr Dupre’s Chest of Cloaths was taken from me by Captain Fry. There was also a French Surgion Prisoner wcl1 I took on board at New Providence, who had a Doctors Chest, that the Sa Fry took away also.
*407Qn Had you any other Cargo on board when you Sailed from Cape Francecois to Providence, Saving Fourty five Hogas of Rum, and some Linnin.
An No.
Q_n Had you on board your Vessel at the time of Capture, any Indigo knives.
An Yes, about 225
Qn Where did you taken them on board.
An Some at the Cape, and some at New Providence.
Qn Had you any Trade or Dealings with one Thos Rutter, of New providence.
Anr Yes, I purchased bread and brusshes of him and paid him in cocoa and Coffe.
Qn Where did you get this Cocoa and Coffe
At I had the Cocoa for payments at New Providence, and the Coffe I took on board at the Cape, for Provisions.
Qn Of whom did you receive it.
An of Mrs Ellis.
Qn Had you any Largrage on board
An Yes, about one hundred and fifty wh I bou1 with the Vessel, and five Pound of Powder. Boissy
The Advocates on both sides pleaded to the Merrits of the case. And the Court was adjourned untill further Notice, on Tuesday the 19th Day of May 1747. The Court was opened, at which time his Honr the Dep: Judge gave his Decree
I have Considered the Case relating the Scooners whereof John Joseph Boissy was late master together with her Cargo — who assumes the title of A flag of truce by Virtue of One Commiss” from Mr Vaudreuil wherein he is allowed to go to New Providence as a flag of truce though it doth not set forth that he carried any Prisoners, he is likewise Allowed to Ransom a Vessel there wch had been taken from him some time ago and to bring her back into the Cape loaded with Plank salt and salt fish and at the same time says he shall not make any foreign trade directly or indirectly, he Also produces another commiss” Pretty extraordinary in its kind, Namely that of his Excelly Govr Tinker woh requests all persons to let sa Boissy Pass with his two Vessells unmolested, whereas the Governments are one and all forbid to Ransom Vessels on any terms and indeed were this permitted his Maj3 Declaration of war wth his Enemies forbiding all manner of trade Commerce or Correspondence would be of little weight, as to the exchange of Prisoners there is no doubt were A Vessel fixed by Authorities for Purely that Purpose she sha be protected, but its plain from the mans Own Confession that he went to Ransom A Vessel agreable to his Commiss” which he actually *408did and likewise carried forty five Casks of Rum woh he sold and traded wth in several shapes purchasing the Coals and other things wch he had on board, and even admitting he had been Qualified purely for the Intent of exchange of prisioners wch I can by no means believe, he had been in A french Port where he might have landed them all and actually did land three out of five wch was all he had, and as for his saying he had two on board when taken why they were french subjects and no doubt improv’d as mariners and the same Reason might secure him all the warr, Upon the whole I look upon the sa Scooner and her Cargo At the time of Capture as the Property of the Subjects of the french King Enemies to our Sovereign lord the King I therefore condemn the sa Vessel and Cargo as libeled as lawfull' Prize, appraisment being first made by Wm Mumford and Thos Vernon and the Cost of this Court to be paid According to Enactment.
Wm Strengthfield
Newport May 29th 1747